—Judgment unanimously affirmed. Memorandum: The suppression court properly rejected defendant’s contention that items of physical evidence seized by police were the product of an illegal stop not supported by a reasonable suspicion of criminal activity (see, People v May, 81 NY2d 725, 727). The automobile in which defendant was a passenger was stopped less than half a mile from the scene of the robbery, on a road intersecting the perpetrator’s likely escape route. The stop occurred within 15 minutes of the initial report of the robbery. Defendant and the other passenger, codefendant Charles Allen, matched the general description provided by the victim. Under those circumstances, the police officer was justified in stopping the vehicle based upon a reasonable suspicion that defendant and codefendant had committed the robbery (see, People v Johnson, 102 AD2d 616, 623-624). (Appeal from Judgment of Steuben County Court, Purple, Jr., J. — Robbery, 1st Degree.) Present— Green, J. P., Balio, Lawton, Fallon and Davis, JJ.